United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1724
Issued: January 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2006 appellant timely appealed nonmerit decisions dated December 13,
2005, January 9 and July 11, 2006 of the Office of Workers’ Compensation Programs denying
his requests for reconsideration. The most recent merit decision of June 17, 2005 affirmed the
termination of his monetary compensation under section 8106(c)(2) of the Federal Employees’
Compensation Act. Because more than one year has elapsed between the last merit decision
dated June 17, 2005 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s requests for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 30, 2003 appellant, then a 48-year-old letter carrier, filed a Form CA-2,
occupational disease claim, for a bilateral thumb complaint which he attributed to repetitive work

activities. The Office accepted his claim for basal joint osteoarthritis of both thumbs and paid
appropriate compensation benefits, including an April 28, 2003 right thumb surgery. Appellant
stopped working on April 28, 2003 and has not returned. He was placed on the periodic
compensation rolls. Appellant has another claim, file number 160327715, which the Office
accepted for bilateral carpal tunnel syndrome and tenosynovitis of the bilateral wrists/hands.
In a report dated December 23, 2003, Dr. Farooq Selod, a Board-certified orthopedic
surgeon and Office referral physician, opined that appellant had basal joint osteoarthritis in both
thumbs but was able to return to regular-duty work with no restrictions after three to six weeks of
rehabilitation.
On March 4, 2004 the employing establishment offered appellant a modified letter carrier
position of casing and carrying mail.1
In a March 26, 2004 report, Dr. Robert G. Ranelle, an orthopedic surgeon, noted that
appellant retired on September 2, 2003. He advised that appellant had reached maximum
medical improvement and found “no reason why appellant could not return to work.” In a
March 29, 2004 work capacity evaluation, Dr. Ranelle advised that appellant was not capable of
performing his regular letter carrier job but was able to work a modified assignment for eight
hours a day with restrictions.
On April 23, 2004 the employing establishment offered appellant a position as a modified
city carrier. The duties included: answer telephone with headset, watch the back dock, and
answer the dutch door and relate information to another employee for further assistance. The
physical requirements of the position required sitting, standing and walking intermittently within
physical restrictions. On April 29, 2004 appellant declined the April 23, 2004 job offer. He
advised that he was accepting medical retirement from the employing establishment, which was
previously approved.
On May 3, 2004 a telephone conference was conducted regarding the suitability of the
position offered. The Office verified that on March 29, 2004 Dr. Ranelle had released appellant
to return to work eight hours a day with restrictions. During the conference, appellant reiterated
his intention to retire rather than accept the modified position.
In a letter dated May 3, 2004, the Office advised appellant that the April 23, 2004
position was suitable to his work restrictions. It afforded appellant 30 days within which to
accept the position without penalty or provide reasons as to why the position was not suitable. In
a May 12, 2004 letter, appellant declined the job offered for the reason his attendance in such a
position would suffer because of his continuing problems in his arms, hands, escalating
bronchitis and health problems related to his military service. He advised the Office of his
intention to accept medical retirement. Appellant also submitted a May 12, 2004 election of
benefits form indicating that he was electing retirement benefits immediately.

1

This job offer was eventually replaced by the April 23, 2004 modified assignment.

2

In a letter dated June 2, 2004, the Office advised appellant that his reasons for declining
the modified-duty job offer were not valid. Appellant was afforded another 15 days within
which to accept the modified-duty assignment. He did not respond.
By decision dated June 17, 2004, the Office terminated appellant’s entitlement to
monetary compensation on the basis that he refused an offer of suitable employment. A June 10,
2004 election of benefits form indicated that appellant elected retirement benefits effective
June 17, 2004.
In a July 12, 2004 letter, appellant disagreed with the Office’s decision and requested an
oral argument, which was held on March 23, 2005. He submitted a June 9, 2004 letter and a
June 9, 2004 medical report from Dr. Ranelle who advised that appellant was unable to return to
work. Dr. Ranelle explained that appellant’s multiple surgeries to both of his upper extremities
left him with lost motion, sensation and strength. He opined that appellant’s arms would not
allow him to return to his usual and customary employment and that he did not think there was a
job appellant could do with his current level of function.
In an April 7, 2005 report, Dr. Ranelle summarized appellant’s medical history pertaining
to both his upper extremities and thumbs. He advised that, with any type of repetitive
movement, appellant developed pain, numbness and tingling along the course of his ulnar and
median nerves. Dr. Ranelle opined that appellant was totally disabled and that there were no
jobs he could perform without aggravating or worsening of his symptoms.
By decision dated June 17, 2005, an Office hearing representative affirmed the June 17,
2004 termination decision. The Office hearing representative found that Dr. Ranelle failed to
explain why he changed his March 26, 2004 opinion that appellant could engage in gainful
employment.
In a July 12, 2005 letter, appellant requested reconsideration of the June 17, 2005
decision. He noted that Dr. Ranelle found him not capable of performing his job.
In a July 5, 2005 report, Dr. Ranelle set forth objective findings pertaining to appellant’s
wrists, hands and elbows and stated that appellant was unable to lift heavy objects and could not
perform continuous repetitive tasks. He stated, “when you sum up the problems with this
gentleman, he has difficulty as far as pain, numbness and tingling when he attempts to use his
upper extremities. Appellant cannot perform fine motor movements and he cannot perform
repetitive movements because of these nerve problems.” He explained that his opinion on
appellant’s ability to work changed because appellant’s symptoms worsened and he regressed
clinically such that he was unable to perform those activities. Dr. Ranelle opined that appellant
was unable to seek gainful employment because he did not think appellant’s nerves were going
to improve.
By decision dated December 13, 2005, the Office denied appellant’s request for
reconsideration without reviewing the merits of the case. The Office found that Dr. Ranelle’s
opinion regarding appellant’s ability to work was not based on a review of the modified-duty
position description and, thus, was cumulative and repetitive of information already submitted.

3

In a December 17, 2005 letter, appellant requested reconsideration of the Office’s
decision. He stated that he would like to submit evidence from the Veterans Administration
which declared him unemployable. Appellant argued that the modified position involved
repetitive and fine manipulation of motor skills. He stated that answering a telephone with a
headset involved repetitively pushing of buttons with his fingers, writing messages and taking
down badge numbers, which he was not able to do. Appellant stated that answering the dutch
door involved unlocking the door each time, which was a repetitive motion using fine motor
skills. A copy of Dr. Ranelle’s July 5, 2005 letter was enclosed. No new medical evidence was
submitted.
By decision dated January 9, 2006, the Office denied appellant’s request for
reconsideration without further merit review.
In a January 16, 2006 letter, appellant requested reconsideration. In an April 3, 2006
report, Dr. Ranelle reiterated his opinion that appellant was unable to work and had been unable
to work since 2003. He stated that appellant’s physical examination revealed persistent
numbness, tingling and pain in both hands. Appellant stated that his activities were limited by
his ability to do things with his arms. Dr. Ranelle noted that, if appellant tried to use his arms
aggressively, he experienced increased pain, weakness, numbness and tingling. He indicated that
appellant was a candidate for surgeries in the future. A copy of Dr. Ranelle’s March 29, 2006
progress notes were attached, together with copies of his July 5, 2005 report.
By decision dated July 11, 2006, the Office denied appellant’s request for reconsideration
without reviewing the merits of the case.
LEGAL PRECEDENT
The Act2 provides that the Office may review an award for or against compensation upon
application by an employee who receives an adverse decision. The employee may obtain this
relief through a request to the district Office. The request, along with the supporting statements
and evidence, is called the application for reconsideration.3
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office’s regulations provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied or interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.4

2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

20 C.F.R. § 10.606.

4

A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meet at least one of these standards. If
reconsideration is granted, the case is reopened and is reviewed on the merits.5
ANALYSIS
With his requests for reconsideration, appellant did not submit any new relevant legal
argument, nor did he allege that the Office erroneously applied or interpreted a specific point of
law. Appellant argued that his work restrictions would not allow him to perform the activities
required by the modified-duty position. The relevant issue, however, is whether appellant
properly refused an offer of suitable work. Only medical evidence can establish that the
April 23, 2004 job offer is not medically suitable.6 Appellant’s lay opinion is not relevant to the
medical issue in this case. Consequently, he is not entitled to a review of the merits of his claim
based on the first and second requirements of section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted medical reports by Dr. Ranelle
indicating that he could not maintain gainful employment because of problems with his upper
extremities. In a July 5, 2005 report, Dr. Ranelle stated that appellant was unable to lift heavy
objects or perform continuous repetitive tasks because of problems with his nerves when he used
his upper extremities. In an April 3, 2006 report, Dr. Ranelle stated that appellant’s upper
extremity activities were limited because increased pain, weakness, numbness and tingling
occurred when he tried to use his arms aggressively. Dr. Ranelle’s opinion that appellant is
unable to perform repetitive movements and his objective findings of increased pain, weakness,
numbness and tingling when appellant used his upper extremities were described in previous
reports of June 9, 2004 and April 7, 2005. Furthermore, Dr. Ranelle’s April 7, 2005 report
indicates that there are no jobs appellant could perform without aggravating or worsening his
symptoms. Thus, Dr. Ranelle’s additional reports are duplicative of his June 9, 2004 and
April 7, 2005 opinions previously submitted and considered by the Office. The Board has held
that the submission of evidence or argument which repeats or duplicates evidence already in the
case record does not constitute a basis for reopening a case.7 The reports do not address the issue
of appellant’s refusal of an offer of suitable work on April 23, 2004. Evidence that does not
address the particular issue involved does not constitute a basis for reopening a case.8 Therefore,
these reports do not constitute relevant and pertinent evidence not previously considered by the
Office.
Appellant did not show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by the Office or submit
5

5 U.S.C. §§ 8101-8193, § 8128(a). The Board has found that the imposition of the one-year limitation does not
constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen), 55 ECAB 390 (2004).
6

Gloria J. McPherson, 51 ECAB 441 (2000).

7

John Polito, 50 ECAB 347 (1999).

8

Ronald A. Eldridge, 53 ECAB 218 (2001).

5

pertinent new and relevant evidence not previously considered. As he did not meet any of the
necessary regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s requests for reconsideration
in its December 13, 2005, January 9 and July 11, 2006 decisions pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 11 and January 9, 2006 and December 13,
2005 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

